Mr. Justice Magruder, dissenting: I am unable to concur in the view that this Act is a constitutional law for the reasons stated hereinafter and in the dissenting opinion in People v. Nelson, (page 602, post.) The provisions of the Act, which authorize money to be raised for the improvements therein specified by general taxation, are unconstitutional. As is stated in the dissenting opinion in the Nelson case, the districts formed under this Act must be regarded as drainage districts. Although there are expressions in the Act in regard to the carrying off and discharge of sewage, yet such sewage is alleged to be a part of the drainage contemplated by the Act, and is spoken of in section 7 as being included in the drainage which the board of trustees are to provide for. It is true that one of the objects of drainage is to carry off the surplus waters from lands, but carrying off the water, together with the filth mixed with the water, from the sewers of a city, and from the various connections by means of pipes or otherwise with such sewers, and conducting it into a common outlet, channel or receptacle, is also a species of drainage. The language of the second clause of section 31 of article 4 of the constitution is broad enough to include drains for carrying off the sewerage of cities as well as drains for. the surface water of farming lands. (Village of Hyde Park v. Spencer, 118 Ill. 446). The only mode specified in the constitution for the construction of drains through the instrumentality of drainage districts is by special assessments, and not by general taxation. Said section 31 is as follows: “The General Assembly may pass laws permitting the owners of lands to construct drains, ditches and levees for agricultural, sanitary or mining purposes, across the lands of others; and provide for the organization of drainage districts and vest the corporate authorities thereof with power to construct and maintain levees, drains and ditches, and to keep in repair all drains, ditches and levees heretofore constructed under the laws of this State, by special assessments upon the property benefited thereby.” The first clause of this section was in the original constitution as adopted in 1870, but the second clause beginning with the words “and provide for the organization,” etc., was adopted by the people as an amendment to the constitution in November, 1878. Why was the constitution amended in this particular ? The power of the legislature whpn not exercised in violation' of the principles-of justice and free government and in opposition to the common sense of mankind, is omnipotent, except so far as it is limited by the State and Federal Constitutions. Our State constitution is not a grant of power to the legislature, but a limitation upon the power of the legislature. As, therefore, a necessity existed in 1878 for a constitutional provision providing for the organization of drainage districts with power to construct drains by special assessments, there must have been some limitation upon the power of the legislature in this regard in the constitution as it already existed. It is conceded that such limitation is to be found in section 9 of article 9, which reads as follows: “The General Assembly may vest the corporate authorities of cities, towns and villages with power to make local improvements by special assessment, or by special taxation of contiguous property or otherwise. For all other corporate purposes, all municipal corporations may be vested with authority to' assess and collect taxes; but such taxes shall be uniform in respect to persons and property, within the jurisdiction of the body imposing the same.” What is the obvious meaning of section 9 ? It is a limitation upon the power of the legislature to grant to any municipal corporations, except cities, towns and villages, the authority to make local improvements. Cities, towns and villages are the only municipalities, whose corporate authorities can be vested by the legislature under this section with the power to make local improvements by special assessments, or by special taxation of contiguous property, or otherwise. The words “or otherwise” are very broad and include general taxation. Cities, towns and villages can be vested with the power to make local improvements by general taxation, as well as by special assessment or special taxation. (City of Galesburg v. Searles et al. 114 Ill. 217). “For all other purposes,” that is, for all purposes other than making local improvements, all municipal corporations may be vested with authority to assess and collect taxes, the same to be uniform, etc. The plain meaning of section 9, as it stood before the amendment of 1878, may be thus expressed: All municipal corporations, including cities, towns and villages, may be vested by the legislature with power to assess and collect taxes (the same being uniform in respect to persons and property within the jurisdiction of the body imposing the same) for all corporate purposes except making local improvements, but, as to local improvements, the legislature is prohibited from granting the power to make such improvements to any other municipalities than cities, towns and villages, which may be clothed with the authority to make them either by special assessment, or special taxation, or general taxation. It is, therefore, clear that, under the limitations contained in section 9, the legislature had no power to clothe a municipality organized as a drainage district, whether for sanitary, or agricultural, or mining purposes, with authority to construct channels or drains or ditches by any of the methods named in section 9, because such a district was not a city or a town or a village. Hence, the amendment of 1878 was adopted for the purpose of giving to such districts the power needed to make such improvements as were necessary for drainage purposes. Counsel for appellees contend, that the legislature already had. the power, under the second sentence of section 9, to create drainage districts and vest them with the power to make improvements by taxation, and that the sole object of the amendment of 1878 was to give them the power to make such improvements by the additional method of special assessment. I cannot concur in this view. In the first place, if the legislature already had the power to create drainage districts and authorize their corporate authorities to make improvements by one method, towit: general taxation, it is hardly to be supposed that such method would not have been adopted without going through the process of securing a constitutional amendment for the purpose of accomplishing the same object by another and different method, towit: special assessments. In the second place, the amendment of 1878, by authorizing the legislature to vest the corporate authorities of drainage districts with the power to make improvements by special assessments, thereby limited and ■restricted the legislature to special assessments as the only method pf making such improvements which the districts in ' question could be authorized to resort to. Expressio wnius exclusio alterius. It is not denied that the first sentence of section 9, by authorizing the legislature to vest the corporate authorities of cities, towns and villages with power to make local improvements, thereby withheld from the legislature the authority to vest the corporate authorities of any other municipalities with such power. Why should not the same principle of construction apply to the amendment of 1878? If, by mentioning cities, towns and villages alone, other municipal corporations were excluded, why, by mentioning special assessments alone, are not other methods excluded ? In the third place, the legislature by the first sentence of section 9, could confer upon cities, towns and villages the power to make local improvements by special assessments, or special taxation, or general taxation, but the amendment of 1878 is silent as to special taxation and as to general taxation, and mentions only special assessments. It will not be contended that the amendment conferred upon the legislature the authority to vest drainage districts with the power to make improvements by special taxation of contiguous property. For the same reason, by its silence as to general taxation, it did not authorize such districts to be vested with the power to make improvements by that method. In other words, the amendment being a modification of the limitation contained in the first sentence of section 9, the modification will not be held to be broader than the language warrants. The amendment gives to drainage districts, as well as to cities, towns and villages, the power to make certain improvements, but, if it had intended that such districts should have the right to adopt more than one of the methods for making such improvements which cities, towns and villages already possessed, its language would not have been confined to one only of such methods. Finally, the contention, that the legislature had the power to authorize such districts as are provided for in this Act to raise money by general taxation, proceeds upon the theory that the improvements contemplated by the Act are not local improvements. It has already been said that the words, “for all other purposes, ” in the second sentence of section 9, mean all other purposes except the making of local improvements. If, therefore, the improvements contemplated by the Act are local improvements, they are not embraced among the “corporate purposes” for which alone, by the terms of the second sentence, municipal corporations may be vested with authority to “assess and collect taxes.” But it is quite clear, that the improvements, which drainage districts are organized to construct, cannot be regarded otherwise than as local improvements. The very fact that the drains mentioned in the amendment of 1878 are to be constructed “by special assessment upon the property benefited thereby,” shows that the framers of that amendment regarded the improvements to be made by drainage districts as local improvements. No improvement other than a local improvement is ever made by special assessment. A special assessment involves the idea that the property assessed receives a special benefit from the improvement, and such property cannot be assessed for more than the amount of the benefit it so receives. Cooley, in his work on Taxation, (2d ed. page 606,) says: “Special assessments * * * are made upon the assumption that a portion of the community is to be specially and peculiarly benefited in the enhancement of the value of property, peculiarly situated as regards a contemplated expenditure of public funds.” “A local assessment can only be levied on land; * * * it is an assessment on the thing supposed to be benefited. * * * A local assessment is levied on property situated in a district created for the express purpose of the levy and possessing no other function, or even existence, than to be the thing on which the levy is made.” (Id. page 607.) “To warrant the levy of local assessments, there must not only exist in the case the ordinary elements of taxation, but the object must also be one productive of special local benefits.” (Id. page 622.) In Owners of Lands v. The People ex rel. 113 Ill. 296, in speaking of the power conferred by and exercised under said section 9, we said: “it was never supposed, in such cases, that the proposed improvement must, to be valid, be territorially coextensive with the municipal authority under which it is made. Such a requirement would, of necessity, render nugatory the power to make special assessments, because they can only be local and where there are special benefits.” The very act now under consideration authorizes the levying of special assessments. After section 10 has provided for the collection of a direct annual tax to pay the interest and principal of an authorized loan of $>15,000,000.00, and after section 12 has provided that the board of trustees may levy and collect taxes “for corporate purposes” upon property-within the district to the amount, in one year, of one half of one per cent, of the value of the taxable property within the corporate limits, etc., then section 13 proceeds as follows: “The board of trustees shall have power to defray the expenses of any improvement made by it in the execution of the powers hereby granted to such incorporation, by special assessment, or by general taxation, or partly by special assessment and partly by general taxation as they shall by ordinance prescribe. It shall constitute no objection to any special assessment that the improvement for which the same is levied is partly outside the limits of such incorporation, but no special assessment shall be made upon property situated outside of such sanitary district, and in no. case shall any property he assessed more than it will he benefited hy the improvement for which the assessment is made.” If the improvements proposed to be made by the districts organized under this Act are not local improvements, then upon what ground can those portions of the Act, which authorize the levying of special assessments, be sustained ? An improvement may be none the less local because indirectly the public at large receive a benefit from it. The lots fronting on a street are specially assessed for the paving of the street, although thousands of citizens, who do not live on the street, are benefited in a certain sense by the use of it after it is paved. Cooley in his work on Constitutional Limitations (5th ed. page 617) says: “Assessments for the opening, making, improving, or repairing of streets, the draining of swamps, and the like local works, have been generally made upon property with some reference to the supposed benefits which the property would receive therefrom.” It is true, that oftentimes an improvement partly local in its character and partly of general benefit, may be made partly by general taxation and partly by special assessment. “In the case of sewers it is very common to provide that the cost shall in part be a general levy on the municipality, and in part be collected by special assessment.” (Cooley on Tax. page 619.) But this species of double or two-fold taxation must be imposed by cities, towns and villages. Upon them alone is such power conferred by the constitution. The only source from which it is claimed in this case that these sanitary districts can derive the power to raise money by general taxation is the second sentence of section 9. But that sentence not only excludes improvements that are wholly local, but improvements also that may be partly local and partly general. The Act of 1889 evidently, by the language used in section 13 as above quoted, treats the improvements to be made .under it as local in that they confer a special benefit upon particular property, and general as being of benefit to the public at large. Therefore such improvements are excluded from those “other corporate purposes” named in the second sentence of section 9. The making of an improvement partly general and partly local still has in it the elements of a local undertaking. If the contention of counsel, that the districts provided for in this Act are not drainage districts, is sound, then all the provisions of the Act in regard to special assessments, and the issuance of bonds payable out of the funds to be realized from such assessments, must fall to the ground as being unconstitutional. This must be so, because the districts in question not being cities, towns or villages, cannot make local improvements under section. 9 of article 9, and, not being drainage districts, cannot make such improvements under section 31 of article 4. Under the limitations imposed by these two sections, only cities, towns, villages and drainage districts can be authorized by the legislature to adopt the method of special assessments for the purpose of making local improvements. But I think that the improvements contemplated by this act are local improvements, and, therefore, if they can be made at all under the Act, they must be made by special assessment and not by general taxation. It follows that all the provisions of the Act for raising money by general taxation, are unconstitutional and void. Inasmuch, therefore, as these districts can only raise money by special assessment and not by general taxation, it follows that the indebtedness of $15,000,000.00 mentioned in section 9 of the Act cannot be contracted. The constitutional limitation of municipal indebtedness to five per centum of the value of the taxable property in the municipality, etc., is accompanied by the constitutional requirement, that, at the time of incurring such indebtedness, provision must be made for the collection of a direct annual tax to pay the interest and principal. The creation of the debt and the provision for the collection of the tax must go together. Hence, if the power to provide for the collection of the tax does not exist, the power to contract the debt is also wanting. The mode of submitting the question of the organization of the districts to an election by the people is not in accordance with the interpretation heretofore given by this Court to the requirements of the constitution upon this subject. The authorities relied upon by counsel for appellees, as justifying the creation of sanitary districts in the mode prescribed by the Act, are the cases known as the Park cases, the most important of which are The People v. Salomon, 51 Ill. 37; People v. Brislin, 80 id. 423; Dunham v. The People, 96 id. 331; The People v. Morgan, 90 id. 558; The People v. City of Chicago, 51 id. 58; Cornell v. The People, 107 id. 372. A careful examination of these cases will show, that the power to assess and collect taxes for corporate purposes, which the legislature was authorized by section 5 of article 9 of the constitution of 1848 to vest in the corporate authorities of towns, was held to have been lawfully vested in the Park commissioners, because the Park district was formed by a union of two or more towns, and its commissioners could be regarded as corporate authorities of such towns. That this is so, will appear from the following language in Dunham v. The People, supra: “It will thus be seen that before the adoption of the constitution of 1870, construction had been given to this clause of the constitution of 1848 by this Court, by which it was held that the district embracing the three towns of South Chicago, Hyde Park and Lake, when formed into a district for the purposes provided for in that Act, was to be regarded as a town, or rather that the Park commissioners, for these purposes, were to be regarded as the corporate authorities of-the three towns.” An examination of the Park cases will also show, that the Park Act was submitted, not to the votes of the people in the Park district, but to the votes of the people of the three towns, and that the Act was adopted by a majority of the votes cast in each town. Thus, in The People v. Salomon, supra, it was said: “It is further objected, that the fact, that a majority of the votes of the three towns has been given to this Act, imparts to it no additional vitality, for by the scheme of the Act it might be that one of the townships by its large vote could dominate over the other two, and thus subject the minority towns to an onerous burthen imposed without their consent. This might be so, and if so, the case would be like the case of Lincoln Park, in which we held it contrary to the plain behests of the constitution to impose a local burthen of such magnitude upon an unwilling people without first obtaining the consent of the people to its imposition. When a similar case shall arise, the decision will doubtless be the same, but the facts admitted by the pleadings show a majority of the votes of each of the towns was cast in favor of the act.” A study-of the Act of 1889, in the light of the features of the Park decisions as thus noted, will present an entirely different view of that Act from the one heretofore taken. The territory, which may be incorporated as a sanitary district under section 1 of the Act, must contain two or more incorporated cities, towns or villages, and no territory can be included in the district, which is not situated within the limits of a city, incorporated town or village, “or within three miles thereof.” By the use of the latter words the district may be so formed as to contain territory outside of a city, town or village. All the districts organized under the Act cannot therefore be regarded as formed by the union of two or more cities, towns or villages, as the Park district was formed by the union of two or more towns. Hence, it cannot be said, as to a district containing such outside territory, that it may be clothed with the same power to make local improvements, which a single city, town or village may exercise under section 9 of article 9 of the constitution. It would differ from the Park districts mentioned in the cases cited, because, unlike the latter, it would not be an aggregation of one or more of the municipalities specifically named in the organic law. But the words, “or within three miles thereof,” are in the alternative, and the Act contemplates the formation of districts, whose territory would lie wholly within two or more cities, towns or villages. Could the' organization of such districts be sustained upon the principies laid down in the Park cases? I think not. By the terms of section 1, the purpose of organizing the sanitary district is “the maintenance of a common outlet for the drainage thereof.” The word “thereof” refers to the “area of contiguous territory within a single county,” and, when such area is wholly within the limits of two or more cities, towns or villages, the drainage referred to is that already existing in such cities, towns or villages. I do not wish to be understood as controverting the doctrine that the legislature of a State has a right to control the municipalities of its own creation. The legislature may even dispose of the property of such municipalities when their corporate powers are repealed, and, in certain cases, where those powers are modified. (Cooley on Cons. Lim. 5th Ed. page 292.) But the purpose of this Act, as to the class of districts now under consideration, is not to establish a new system of drainage, but to maintain an outlet for drainage already established. The drainage, for which the outlet is to be maintained, is that which is already under the control of the cities, towns or villages in the district. This is apparent from the use -of the word “sewage’' in section 1, which has already been referred to. Sewerage is a system of drainage by means of sewers, and sewage is sometimes used to denote the water flowing in or carried off by sewers, and sometimes the system of sewers for carrying off filth or superfluous water. ' Sewerage, or drainage by sewers, exists only, as a general thing, in' cities or incorporated towns or villages. It follows that the Act, in proposing to furnish a common outlet for the sewage of the incorporated municipalities within its limits, deals directly with such municipalities. It recognizes their existence, and does not seek to curtail their powers, except in the one matter of a common outlet for their sewage. The sewers in a city belong to the city; they are built with money raised by taxation from the property of the residents in the city. It would seem to be necessary that some action should be taken by the authorities of the city before a connection could be made between its sewers and the common outlet to be built by the district. The trustees of the district, instead of providing drains for the lands of individual owners, provide a common drain for the existing drains of municipal corporations. That- the districts in question propose to deal, with the municipalities within their borders is shown by the language of section 26. That, section assumes to state the terms and conditions, upon which one city, village or incorporated town, “which owns a system of water-works and supplies water from a lake or other source which will be saved and preserved from sewage pollution, by the construction of the main channel, drain, ditch or outlet herein provided for, and the turning of the sewage of such city and district therein, ” shall be required to furnish water from its water-works to another city, town or village situated in the same district with it. In view of the relations which must thus exist between the sanitary district and the cities, towns or villages within its borders, the Act should have provided that “the question of the organization and establishment of the proposed sanitary district” should be submitted to the votes of each of such cities, towns and villages and should be adopted by a majority of the legal voters in each. It does not so provide. It directs that the question be submitted to the voters of the proposed district, or of the district determined upon by the commissioners. The result of such a course must be that, where one of the cities, towns or villages in a district contains a large population, and another of them contains a small population, the latter may be forced to come into the district, and to connect its system of sewerage with the common outlet, by the votes of its more powerful neighbor, and without the consent of its corporate authorities or of a majority of its legal voters. One of the cities, towns or villages by its large vote could dominate over the others. Such a result was condemned in the Park cases. If, in those cases, it was necessary that the Park Act should secure the majority of the legal votes in each town before the Park commissioners could be regarded as the corporate authorities of the three towns, so, here, a majority of the legal voters in each city, town or village should vote in favor of organization under the Act of 1889, before the trustees of a sanitary district can be regarded as the corporate authorities of the cities, towns or villages in such district. It might happen that one of such cities, towns or villages had a system of sewerage connecting with another and different outlet from that proposed to be constructed by the sanitary trustees. Shall it be compelled to go to the expense of severing its connection with the old outlet and forming a juncture with the new one without the consent of its inhabitants or its corporate authorities? Shall its property or that of its citizens be taxed to maintain an outlet which it may not use, and which a majority of its people may be opposed to-using ? (The People ex rel. v. Mayor, etc. of Chicago, 51 Ill. 18). • The question does not depend upon the largeness or smallness of the vote in any particular instance of an attempt to organize a district under the Act. The point is that the Act itself does not upon its face provide for an election in each of the towns, cities or villages within the proposed district. It is therefore invalid under the rule laid down in the Salomon case, where it appears that section 18 of the Park Act required the election to be held in the towns. This Act is unconstitutional because, under its provisions, either or all of the incorporated cities, towns or villages situated within any district organized under it, may contract a greater indebtedness than that allowed by the organic law. If the question does not arise upon the face of the Act itself, it arises upon the pleadings in one or more of the cases now before us. The bill in the Wilson case avers that, before the organization of the Chicago Drainage District of which the city of Chicago is a part, that city had reached the constitutional limit of indebtedness, and such averment is admitted by the demurrer. Section 12 of article 9 of the constitution reads as follows: “No county, city, township, s.chool district or other municipal corporation shall be allowed to become indebted in any manner or for any purpose to an amount including existing indebtedness in the aggregate exceeding five per centum on the value ■ of the taxable property therein, to be ascertained by the last assessment for State and county taxes, previous to the incurring of such indebtedness-. Any county, city, school district, or other municipal corporation, incurring any indebtedness as aforesaid, shall before, or at the time of doing so, provide for the collection of a direct annual tax sufficient to pay the interest on such debt as it falls due, and also to pay and discharge the principal thereof within twenty years from the time of contracting the same. This section shall not be construed to prevent any county, city, township, school district or other municipal corporation from issuing their bonds in compliance with any vote of the people, which may have been had prior to the adoption o"f this Constitution, in pursuance of any law providing therefor.” By the prohibition that no municipal corporation “shall be allowed to become indebted, ” the constitution imposed a restriction upon the legislature as well as upon the municipal corporation itself. (Law v. The People, 87 Ill. 385). The General Assembly cannot pass a law permitting such a corporation to become indebted beyond the specified limit. But it is said that there is nothing in the constitution which prohibits the legislature from creating municipal corporations; that it can create a new municipal corporation embracing territory which includes several municipal corporations already existing; that this new corporation can become indebted to the amount of five per centum on the taxable value of the property within its limits; that the debt thus created is the debt of such new corporation and not of each of the old corporations, and may be incurred although each of such old corporations has already reached the constitutional limit of indebtedness. The power of the legislature to create a new municipal corporation is subject to the limitations contained in the constitution, and, among others, to that contained in section 12 above quoted. The purpose of that section is “to effectually protect persons residing in municipalities from the abuse of their credit and the consequent oppression of burthensome if not ruinous taxation.” (Law v. The People, supra). “A city is made up of individuals owning the property within its limits, the lots and blocks which compose it, and the structures which adorn them.” (The People v. Mayor, etc. 51 Ill. 18). Section 12 provides that when the indebtedness is incurred, a direct tax must be provided for to pay it. A direct tax is one that is “assessed upon the property, person, business, income, etc., of those who are to pay” it. (Cooley on Taxation, 2d ed. page 6). The property of each tax-payer is liable to be taxed to the extent of five per centum of its assessed value when the constitutional limit is reached by the municipal corporation.— If that corporation can be united with others, and a new district can be formed by the union, with power to assess another tax of five per cent on the value of the taxable property, then each tax payer is made liable for ten per cent of the assessed value of his property, instead of five per cent thereof. It makes no difference, that the bonds representing the indebtedness are called the bonds of a sanitary district rather than those of a city within the sanitary district. The additional indebtedness rests, after all, upon the same property and upon the same individuals. No vote of the people can override the constitutional prohibition. Taxation cannot be imposed by the corporate authorities of a municipal corporation without the consent of the tax-payers, but it cannot be imposed beyond the constitutional limit,with such consent. The last sentence of section 12, by permitting the issuance of bonds in compliance with a vote of •the people taken prior to the adoption of the constitution, impliedly negatives their issuance in pursuance of any vote had after such adoption, except within the prescribed limits. It has already been seen that the vote for the organization of the sanitary district must be by the people of each city, town or village in the district. That the voters of each.of such cities, towns or villages cannot confer upon the corporate authorities thereof the power to assess and collect taxes for the payment of a greater indebtedness to be incurred by such city, town or village than the five per centum already named, will not be denied. This being so, can such voters confer upon the authorities of the sanitary district the authority to levy and collect taxes for an indebtedness to be incurred by the district beyond the five per cent, limit already reached by the cities, towns or villages ? I think not. It is a mere evasion of the constitution. If a city, having contracted debts to the full amount of the five per cent., can become still further indebted by uniting itself with one or more adjoining towns or villages, or with a small strip of territory near its borders, then the restriction •imposed by the constitution becomes a meaningless farce.' It is true that a county may become indebted to the amount of five per centum on the value of the taxable property therein, although there may be municipal corporations, such as cities, towns or villages, within its borders, which have respectively reached the constitutional limit of indebtedness, but this is true, because the constitution permits counties to so become indebted by expressly mentioning them. Such permission, however, cannot be extended to taxing districts improperly called municipal corporations, which were not in existence when the constitution was adopted, but created since its adoption. The Park cases arose under a provision in the constitution of 1848. That instrument did not contain the limitation on municipal indebtedness now under consideration. Hence, the question did not arise in those cases as to the amount of debt which the Park district might incur. It seems to be conceded by counsel on both sides that the Act of 1889 was passed with special reference to the organization of . a sanitary district of which the city of Chicago should be a part. It is proposed to double the indebtedness, to which the tax payers of that city are already subject, by adding its territory to that of the incorporated town of Cicero and the incorporated village of Lyons and certain lands in the township -of Lyons, and calling the whole the “Sanitary District of Chicago,.” with power to borrow $15,000,000.00, to levy special assessments upon property to an indefinite amount and issue bonds drawn against such assessments. This district is to construct a vast improvement, the most of which lies at the distance of many miles outside of its own limits. It is to be made liable to suits for damages in overflowing lands, in polluting the waters of rivers, to injunction suits and suits for specific performance. It is to pay the expenses of commissioners appointed by the Governor to inspect its work. It is to devote a part of the revenues, to be derived from the docks to be constructed by it, to the support of the State Government to the relief of the balance of the State. The Act shows upon its face that its framers regarded the improvement for which it provides as an uncertain experiment. No other construction can be placed upon the cautious phraseology made use of as to the dangers of overflow and of river-pollution. All this risk is to be run, and all this expense is to be incurred, by a district framed upon the theory, that the legislature can authorize an aggregation of municipalities to do what the constitution of the State forbids a single municipality to do. If the city of Chicago cannot lawfully increase its indebtedness through the ■ action of its own authorities and through the machiney of its own government, it cannot do so through an alliance with the town of Cicero and the village of Lyons.. The designation of the alliance as a Sanitary district cannot hide the ruinous infraction of a wise and wholesome provision of the constitution.